ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1, and 3-16 are allowed because the prior art made of record does not teach an integrated circuit, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1 and 3-16, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
	at least one first area including logic circuitry,
	wherein the logic circuitry comprises library blocks selected from a logic circuit library, the logic circuit library comprising a first type library block having a first height 
and a second type library block having a second height, the first and second heights 
being different from each other,
	wherein each of the first type library block and the second type library block is provided with at least two symmetry mirror edges perpendicular to a height of the library blocks,
	wherein two adjacent ones of the library blocks are joined at a common symmetry mirror edge,	wherein the logic circuitry is configured to modularly assemble at least one of the first type library block and at least one of the second type library block such that the 
logic circuitry has a selectable total cell height.
            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851